Canddek, J.
1. A charge upon the law as to the impeachment of witnesses was not requested in writing. In the absence of such written request the failure of the judge to so charge will not be held error. Watts v. State, 120 Ga. 496; Anderson v. State, 117 Ga. 255.
2. An accomplice is one who is present at the commission of the crime, aiding and abetting the perpetrator. “Criminal intent is a necessary ingredient of crime, and is an essential to render one an accomplice.” Applying these principles of law to the facts of the present case, there was no witness for the State who was an accomplice in the commission of the crime charged against the accused; and it was not error for the court to fail to charge, “the law relating to conviction upon the evidence of an accomplice.’” Birdsong v. State, 120 Ga. 850, 854; Walker v. State, 118 Ga. 767, and cit.
3. The evidence was amply sufficient to warrant the conviction of the accused, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.